FILED
                             NOT FOR PUBLICATION                            NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WILSON GORRELL,                                   No. 13-17050

                Plaintiff - Appellant,            D.C. No. 1:12-cv-00554-JLT

 v.
                                                  MEMORANDUM*
THOMAS C. SNEATH; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                          for the Eastern District of California
                  Jennifer L. Thurston, Magistrate Judge, Presiding**

                           Submitted November 18, 2015***

Before:         TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Wilson Gorrell, a former federal prisoner, appeals pro se from the district

court’s summary judgment dismissing his diversity action alleging violations of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state law in connection with the testing of a urine sample. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Gorrell’s

negligence claim because Gorrell failed to raise a genuine dispute of material fact

as to whether defendants breached the duty of care. See Flowers v. Torrance

Mem’l Hosp. Med. Ctr., 884 P.2d 142, 145, 147 (Cal. 1994) (elements of

professional negligence claim).

      The district court properly granted summary judgment on Gorrell’s

defamation claim because Gorrell failed to raise a genuine dispute of material fact

as to the essential element of falsity. See Shively v. Bozanich, 80 P.3d 676, 682-83

(Cal. 2003) (elements of defamation).

      We reject Gorrell’s contentions that the district court failed to notify him of

a filing deadline, failed to consider Gorrell’s pro se status, or improperly relied on

expert testimony.

      We do not consider issues that are not supported by argument or clearly and

distinctly raised in the opening brief. See Pierce v. Multnomah County, Or., 76

F.3d 1032, 1037 n.3 (9th Cir. 1996) (issues not supported by argument in pro se

brief are deemed abandoned); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)


                                           2                                     13-17050
(“We review only issues which are argued specifically and distinctly in a party’s

opening brief.”).

      AFFIRMED.




                                         3                                   13-17050